Citation Nr: 0600417	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  97-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Esq.


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 

INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which declined to reopen a claim of 
entitlement to service connection for a heart disorder.  In 
June 1998, the Board remanded the claim, and, in December 
2000, determined that new and material evidence had not been 
submitted, and that the claim had not been reopened.  The 
veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  106 P.L. 475, 114 
Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  By 
means of an Order dated in August 2001, the CAVC vacated and 
remanded the Board's December 2002 decision pursuant to a 
Joint Motion for Remand and to Stay Further Proceedings 
requesting the Board's consideration of the applicability of 
the VCAA provisions.

A June 2002 Board decision determined that new and material 
evidence had not been submitted, and that the claim had not 
been reopened.  The veteran appealed this decision to the 
CAVC.  By Order dated February 2003, the CAVC vacated and 
remanded the Board's June 2002 decision pursuant to a Joint 
Motion for Remand requesting consideration of additional 
issues.  The Board remanded the case to the RO in February 
2004 for additional development.


FINDINGS OF FACT

1.  Service connection for a heart disorder was denied by 
rating decision in September 1958; the veteran was notified 
of that decision, and of appellate rights and procedures, 
but did not perfect a timely appeal.

2.  Additional evidence submitted since September 1958 does 
not tend to show the presence of current disability related 
to service and is not so significant that it must be 
considered in order to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  A September 1958 rating decision, whereby service 
connection for a heart disorder was denied, is final.  38 
U.S.C. 3305(b) (1952 & Supp. 1957); VA Regulation 1008; 
effective January 1, 1958, to December 31, 1958.

2.  Evidence received since September 1958 is not new and 
material, and the veteran's claim for service connection for 
a heart disorder has not been reopened.  38 U.S.C.A. §§ 1112, 
1131, 1137, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(1996-2001); 38 C.F.R. §§ 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
heart disorder, and that he has submitted new and material 
evidence sufficient to reopen a previously final decision.  
Historically, an unappealed RO rating decision dated 
September 1958 denied a claim of entitlement to service 
connection for a heart disorder on the basis that there was 
no competent diagnosis of organic heart disease related to 
service.  The veteran was notified of that decision, and of 
appellate rights and procedures, by means of a letter dated 
September 5, 1958.  The veteran did not perfect an appeal of 
the RO's decision and that decision became final.  38 U.S.C. 
3305(b) (1952 & Supp. 1957); VA Regulation 1008; effective 
January 1, 1958, to December 31, 1958 (providing that an 
application for review on appeal had to be filed within one 
year of the decision).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The veteran filed his application to reopen in June 1996.  
The Board notes that a recent revision to the new and 
material standard is not applicable to the claim on appeal.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the effective date 
for the revised provisions of 38 C.F.R. § 3.156(a) only 
applies to claims received on or after August 29, 2001).

For purposes of this appeal, evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  38 C.F.R. § 3.156(a) (1996-2001).  Material 
evidence is evidence which bears directly and substantially 
upon the specific issue at hand, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1131 (West 
2002).  In order to qualify for entitlement to compensation 
under 38 U.S.C.A. § 1110, a claimant must prove the existence 
of (1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  
Arteriosclerosis and cardiovascular-renal disease are listed 
among the specified chronic diseases subject to presumptive 
service connection.  38 C.F.R. § 3.309(a) (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The benefit of the doubt rule, 
however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Evidence before the RO in September 1958 included the 
veteran's service medical records including a July 1955 pre-
induction examination that noted a history of anxiety 
traits, but no abnormality of the cardiovascular system.  A 
clinic record in September 1955 indicated an assessment of 
acute situational maladjustment with conversion hysteria.  
In February 1956, he was admitted to investigate complaint 
of dizzy spells that had occurred since the age of 13 
initially assessed as an anxiety reaction.  
Electrocardiogram (ECG) reports dated February and March 
1956 noted abnormal findings of an inverted T wave.  A March 
1956 medical record noted recurrent complaints by the 
veteran of chest pain and some dyspnea on exertion as well 
as a history of abnormal ECG.  It was also noted that he had 
a history of being a very nervous and unstable person.  He 
was referred for a cardiac consultation.

An April 1956 cardiac clinic report included the following 
summary of findings:

"5 April 1956:
	Although this patient continues to show an 
unusual electrocardiogram with inverted T waves 
in the left ventricle leads, he has no other 
findings to suggest heart disease.  His history 
in no way suggests angina pectoris and on 
physical examination there is no hypertension, 
friction rub and no significant murmurs are 
heard.  Cardiac fluoroscopy is within normal 
limits.

Impression - No evidence of heart disease."

An April 1956 neuropsychiatric consultation noted that the 
veteran's reported symptoms of vertigo, tinnitus, 
palpitations, etc., were suggestive of a psychogenic origin.  
He was recommended for discharge based upon a diagnosis of 
an inadequate personality.  A June 1957 pre-discharge 
examination report was negative for complaints or findings 
of a heart disorder.  It was noted that the veteran was 
"very nervous."

The private treatment records included an abnormal ECG in 
December 1957 interpreted as showing "Myocardial damage of 
coronary origin."  At that time, George C. Freeman, M.D., 
commented that the "findings and changes described are not 
diagnostic but they would be compatible with myocardial 
damage of coronary origin and I believe should be presumed 
in light of the history.  A January 1958 assessment by Dr. 
Freeman stated as follows:

ECG - 1-27-58 - T waves in the standard leads and 
V5 are lower than on 1-3-58, and much lower than 
on 12-16-57, but no longer show the diphasic 
quality recorded on 12-9-57.  T waves in V6, 
however, do show a very slight terminal dip, and 
are almost iso-electric.

These records continue to show T wave 
abnormalities with serial changes.  It would be 
well to obtain the electrocardiograms made in the 
Army during 1955 and 1956, if this can be done, 
to determine whether or not this employee had an 
actual coronary closure at that time, or whether 
he has been showing findings similar to those now 
recorded the past several years.

In February 1958, the veteran underwent VA examination 
report with benefit of review of his claims folder.  An 
examination of his cardiovascular system was reported as 
negative.  A neuropsychiatric evaluation, noting his history 
of in-service symptoms of sore throat, dizziness, 
nervousness and fleeting chest pain, resulted in a diagnosis 
of passive aggressive personality, passive aggressive type.

In May 1958, the veteran underwent a period of 
hospitalization and observation at the East Orange VA 
Hospital with benefit of review of his medical records.  The 
hospitalization report summarized the veteran's medical 
history including his in-service cardiac consultation 
recording abnormal ECG's but finding no evidence of organic 
heart disease.  The report also acknowledged the veteran's 
complaints of shortness of breath and chest pain.  An ECG 
performed in June 1958 was interpreted by a neuropsychiatric 
consultant as raising a suspicion of a disorder localized in 
the posterior portion of the right hemisphere, but that 
interpretation did not alter the interpretation that his 
physical examination resulted in clinical diagnoses of 
anxiety reaction and pain in thorax of non-cardiac origin.  
The examiner provided the following summary:

To sum up the investigation thus far, there is no 
history of rheumatic fever or scarlet fever or 
congenital heart disease.  Patient's history of 
chest pain is not what one usually associates 
with heart disease.  Physical examination of the 
heart and of the associated systems was 
completely normal.  X-ray and fluoroscopic 
examinations revealed the heart to be normal in 
size and shape.  Electrocardiograms revealed non-
specific ST-T changes.  After the administration 
of certain drugs, especially ergotamine tartrate, 
there was a marked return of the T waves toward 
normal, which is highly suggestive of 
"functional" electrocardiographic changes.  At 
this point, it was deemed important to have a 
psychological evaluation of the patient.  The 
patient's behavior during the testing situation 
was silly and inappropriate at times and revealed 
the patient to be extremely infantile with 
intense hostility beneath the surface.  There was 
a strong masochistic component in the patient's 
personality.  There were numerous examples of 
sexual confusion and the patient has deep seated 
guilt feelings about his inadequacies.  The 
psychology consultant recommended an EEG to rule 
out a psychomotor equivalent.  In summary, 
therefore, after a thorough history, physical 
examination and work-up, it is the judgment of 
this observer that the chest pain that the 
patient has complained of since 1956 is not 
"organic" in nature and that the 
electrocardiographic abnormalities are 
"functional" in origin, probably due to 
autonomic nervous system dysfunction.

Evidence of record since the RO's September 1958 decision 
includes a December 1958 VA neuropsychiatric memorandum that 
concluded, upon review of service medical records and the 
East Orange VAH report, that the veteran did not manifest an 
anxiety reaction but rather a passive-aggressive 
personality, passive aggressive type.

Private treatment records dated from 1994 to 1996 show that 
the veteran was seen for various complaints, including a 
heart disorder.  Specifically, he was seen in September 1994 
with complaints of chest pain, some neck discomfort, and 
shortness of breath for several days; impressions included 
unstable angina, coronary atherosclerotic heart disease, and 
hypertension.  In August 1995, the exercise portion of a 
stress test failed to reveal any definitive evidence of 
myocardial ischemia; the thallium stress scan revealed an 
inferior wall defect consistent with ischemia.  In April 
1996, he was seen with complaints of chest and arm 
discomfort.  A history of myocardial infarction in 1980 was 
noted.  He underwent diagnostic cardiac catheterization; 
diagnoses included hypertension and transient ischemic 
attack by history.

Private treatment records also show that, in May 1996, the 
veteran underwent percutaneous transluminal coronary 
angioplasty (PTCA), which revealed a mild degree of lesion 
of the left anterior descending and right coronary arteries.  
The veteran reported lightheadedness and nausea associated 
with sharp chest pain.  His history of myocardial infarction 
in 1980 was noted.  Diagnoses included chest pain of unclear 
etiology with mild coronary artery disease.  In June 1996, 
he was seen with complaints of fatigue and chest pain.  An 
exercise stress test was abnormal, revealing evidence of 
inferoposterior and lateral infarctions with no evidence of 
peri-infarction ischemia; there was chest pain at peak 
exercise, resolving within several seconds.  There were no 
EKG changes to suggest underlying ischemia.  The diagnosis 
was atypical chest pain, status post PTCA.  

VA examination in August 1996 recorded the veteran's history 
of a myocardial infarction in 1980 with cardiac arrest times 
two.  His physical examination indicated diagnoses of 
coronary artery disease status post myocardial infarction 
and cardiac arrest in 1980, and status post angioplasty with 
stent insertion in September 1995.

The VA treatment records dated in 1996 and 1997 show that 
the veteran was seen for various complaints, to include a 
heart disorder.  In particular, a January 1996 outpatient 
treatment report notes his complaints of frequent chest 
pains, and an assessment to include coronary artery disease 
and stable angina.  A June 1996 treatment record noted his 
history of coronary artery disease with severe angioplasties 
with an assessment of coronary artery disease.  A March 1997 
mental health clinic (MHC) noted that his current diagnosis 
of generalized anxiety disorder was in line with his in-
service diagnosis of anxiety reaction. 

A January 1997 decision by the Social Security 
Administration awarded the veteran disability benefits, 
effective September 1995, due to a diagnosis of coronary 
artery disease.

The veteran and his wife also testified before the RO in 
support of reopening his claim.  The veteran reported that 
he entered service with a heart murmur and that, during 
service, he underwent testing and hospitalization due to 
heart problems manifested by chest pains and dizziness.  He 
was never told his diagnosis, but recalled being placed on a 
medication intended to slow his heart down.  He completed a 
full enlistment.  However, he has alternatively argued that 
he was prematurely discharged from service as physically 
disqualified due to a heart condition.  At the time of his 
discharge examination, he was informed that his discharge 
could be held up if he reported any physical problems.  He 
felt intimated and did not report any heart symptoms.  He 
was later told that he did not have to honor his reserve 
obligation, but he was never informed of the reason.  He 
also recalled being told by VA doctors that his symptoms 
were due to heart spasms and/or an irregular heartbeat.  In 
approximately 1966 to 1968, he was told by a family 
physician that he had had a previous heart attack.  

The veteran's wife testified to her personal knowledge of 
the veteran's symptoms of chest pain and dizziness through 
written correspondence while he was on active duty.  She 
described continued symptoms since his return from service.  
Written correspondence between the veteran and his wife were 
submitted for the record describing his symptoms of chest 
pain, and reflecting their concern that his condition was 
not being diagnosed by military doctors.  A written 
statement from his sister-in-law, received in June 1997, 
recalled his symptoms of chest pain since his discharge from 
service.  

Additional evidence includes a Form W-2 for 1958, submitted 
by the veteran on the premise, according to him, that it 
demonstrated "the extent of my [military service] cut short 
by discharge because of my heart condition."  This document 
shows that total wages of $11.70 were paid in 1958, and that 
no Federal income tax had been withheld.  Finally, the 
veteran submitted copies of service medical records, and of 
the report of the August 1958 VA hospitalization, with his 
own highlighting of various statements.  

The medical records associated with the claims folder are 
new evidence in the sense that they had not been previously 
associated with the veteran's claims folder.  They are 
material as they do not tend to demonstrate the onset or 
aggravation of a heart disorder in service, to include the 
presumption thereof, nor does it otherwise relate the 
current manifestation of a heart disorder to service.  
Rather, the evidence merely shows the presence of a heart 
disorder as of approximately 1994, or more than 35 years 
following the veteran's separation from service.

The Board notes that the medical evidence dated between 1994 
and 1997 references a post-service history of heart problems 
that began on or about 1980.  The RO specifically requested 
the veteran to either submit these records, or to return a 
standardized form authorizing the RO to obtain such records 
on his behalf.  Even if the Board was to assume, for the 
purpose of this discussion only, that a heart disorder was 
in fact manifested at that time, such information is still 
not material, as defined above, inasmuch as this 
information, both in and of itself and when viewed in 
conjunction with the other medical evidence associated with 
the claims folder since September 1958, does not demonstrate 
that the manifestation of a heart disorder at that time 
either began in, or was aggravated by, service, or could be 
presumed to have been incurred in service, or was otherwise 
related to service.

The lay evidence received since September 1958, consisting 
of the January 1956 letter purportedly from the veteran's 
wife, the statement dated in June 1997 from his sister-in-
law, and the testimony presented by him and his wife at a 
personal hearing in June 1997, is to the effect that the 
veteran had complaints of chest pain and dizziness both 
during service and thereafter.  These statements are largely 
cumulative of previously considered evidence wherein such 
symptoms were recorded in the service medical records and 
post-service medical records.  To the extent that such 
information is new, it is not material.  Neither the 
veteran, his wife, nor his sister-in-law have indicated that 
they have the medical training that would render them 
competent to speak to issues of medical diagnosis and 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  These 
statements, either in and of themselves or in conjunction 
with the other evidence submitted since September 1958, do 
not demonstrate with any probative value that the veteran's 
heart disorder was incurred in or aggravated by service, or 
could be presumed to have been incurred during service, or 
is otherwise related to that service.  The recollections by 
the veteran and his spouse as to his diagnoses before 
service, in service and thereafter also have no probative 
value.  Warren v. Brown, 6 Vet. App. 4, 6 (1993) ("any 
statement of [an] appellant as to what a doctor told him ... 
is insufficient to establish a medical diagnosis.")

With regard to the Form W-2 for 1958 submitted by the 
veteran, this document is new in the sense it was not 
previously of record.  However, this document is not 
material as to the issue of the onset and etiology of the 
veteran's cardiovascular disorder.  The veteran's early 
discharge from service was previously established by the 
service medical records indicating that he was not suitable 
for further military service due to a personality disorder.  
This document does not establish, as claimed, that the 
veteran was medically discharged from service due to a 
cardiovascular disorder.

In so holding, the Board notes that the veteran filed his 
claim in 1996.  On November 9, 2000, the provisions of the 
VCAA were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefined VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that an RO letter dated July 
2004, as well as the rating decision on appeal, the statement 
of the case (SOC) and supplemental statement of the (SSOC), 
told him what was necessary to substantiate his claim.  The 
July 2004 letter advised him of the definition of new and 
material evidence, and that he must submit evidence relating 
to the unestablished fact that there was no evidence that his 
heart disorder was either incurred in or was caused by 
service, and that there was no evidence of a relationship 
between his current condition and service.  He was 
specifically advised of particular forms of evidence that may 
be capable of substantiating his claim, such as treatment 
records since his discharge from service, his reported 
myocardial infarction in 1980, and transient ischemic attack 
in 1992.  An RO letter as early as January 1997 RO letter 
informed the veteran that new evidence was needed to reopen 
his claim.  At that time, he was notified that the evidence 
"must show that the conditions happened during service.  A 
diagnosis made within one year from the date of your 
discharge may satisfy this requirement."  Additionally, the 
rating decision on appeal, the SOC and the multiple SSOC's 
provided him with specific information as to why his claim 
was being denied, and of the evidence that was lacking.  

The July 2004 letter satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  With respect to element (4), the July 
2004 letter advised the veteran advised him "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have evidence in your 
possession that pertains to your claim, please send it to 
us."  The September 2005 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  Rather, in a statement received 
in January 1998, the veteran specifically requested an 
extension of time as he was "in the process of obtaining 
relevant medical opinion as to my condition at discharge to 
further substantiate my claim."  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained VA treatment notes and private medical records 
identified by the veteran as relevant to his claim on appeal.  
The RO also obtained legal and medical documents pertaining 
to the veteran's application for SSA disability benefits.  
There are no outstanding requests to obtain any relevant 
information and/or evidence for which the veteran has 
specifically identified and authorized VA to obtain on his 
behalf.  Absent a reopening of the claim, VA has no duty to 
provide medical examination or obtain opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a heart disorder has not 
been reopened.  The veteran's claim for service connection 
for a heart disorder remains denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


